 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10

11   PAUL JORGENSON,                                       Case No. 1:17-cv-00817-LJO-EPG (PC)

12                                Plaintiff, ORDER REQUIRING PLAINTIFF TO FILE
                                             OPPOSITION OR STATEMENT OF NON-
13             v.                            OPPOSITION TO EMANUEL MEDICAL
                                             CENTER AND JASPAL RANDHAWA’S
14                                           MOTION TO DISMISS AND MOTION TO
     UNITED STATES OF AMERICA, et al.,       STRIKE WITHIN THIRTY DAYS
15
                                         Defendants.
16

17          Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma pauperis

18   in this action. On December 17, 2018, defendants Emanuel Medical Center and Jaspal Randhawa

19   filed a motion to dismiss and a motion to strike. (ECF Nos. 29-37). Plaintiff was required to file

20   an opposition or a statement of non-opposition to the motions within twenty-one days (Local Rule

21   230(l)), but did not do so.

22          Local Rule 230(l) provides that the failure to oppose a motion “may be deemed a waiver

23   of any opposition to the granting of the motion and may result in the imposition of sanctions.”

24   Failure to follow a district court’s local rules is a proper ground for dismissal. See, e.g., U.S. v.

25   Warren, 601 F.2d 471, 474 (9th Cir. 1979). Thus, a Court may dismiss an action for a plaintiff’s

26   failure to oppose a motion to dismiss, where the applicable local rule determines that failure to

27   oppose a motion will be deemed a waiver of opposition. See Ghazali v. Moran, 46 F.3d 52 (9th

28   Cir. 1995), cert. denied 516 U.S. 838 (1995) (dismissal upheld even where plaintiff contended he
                                                       1
 1   did not receive motion to dismiss, where plaintiff had adequate notice, pursuant to Fed. R. Civ. P.

 2   5(b), and time to file opposition); cf. Heinemann v. Satterberg, 731 F.3d 914, 916 (9th Cir. 2013)

 3   (holding that a motion for summary judgment cannot be granted based on a failure to file

 4   opposition, regardless of any local rule to the contrary).

 5            Despite Plaintiff’s failure to follow Local Rule 230(l), the Court will give Plaintiff an

 6   additional thirty days to file an opposition or statement of non-opposition to defendants Emanuel

 7   Medical Center and Jaspal Randhawa’s motion to dismiss and motion to strike. However, the

 8   Court will deem the failure to oppose the motion to dismiss or the motion to strike as a waiver of

 9   any opposition to that motion, and may recommend that the motions be granted on that basis.

10   Additionally, if Plaintiff fails to oppose the motions or file statements of non-opposition, the

11   Court may recommend that this case be dismissed for failure to prosecute and failure to comply

12   with a court order.

13          Accordingly, IT IS HEREBY ORDERED that:

14               1. Within thirty days from the date of service of this order, Plaintiff shall file an

15                  opposition or statement of non-opposition to defendants Emanuel Medical Center

16                  and Jaspal Randhawa’s motion to dismiss and motion to strike; and

17               2. If Plaintiff fails to comply with this order, the Court will deem the failure to

18                  oppose the motion to dismiss or the motion to strike as a waiver of any opposition

19                  to that motion, and may recommend that the motions be granted on that basis.

20                  Additionally, the Court may recommend that this case be dismissed for failure to
21                  prosecute and failure to comply with a court order.

22
     IT IS SO ORDERED.
23

24      Dated:     January 22, 2019                               /s/
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       2
